         Case 2:20-cv-01722 Document 1 Filed 02/23/20 Page 1 of 11 Page ID #:1



     ARMEN GUKASYAN, ESQ. [CA SBN: 270920]
1    E-MAIL: ARMEN@GUKASYANLAW.COM
     GUKASYAN LAW FIRM
2
     15760 VENTURA BLVD. SUITE 2030
3
     ENCINO, CALIFORNIA 91436
     TELEPHONE: (818) 582-3338
4
     FACSIMILE: (818) 646-3950
5
     Attorney for Plaintiff
6

7
                              UNITED STATES DISTRICT COURT
8
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
9
                                LOS ANGELES, CALIFORNIA
10

11   ANDY CHANG,                              )
                                              )    Case No. 2:20-cv-1722
12                                            )
                                              )
                  Plaintiff,                  )
13
                                              )
                     v.                       )    Agency Numbers: HNK2018834006
14
                                              )                    LIN1890455837
15   CONN SHRADER, Director of the            )                    A040-367-547
                                              )                    A215-840-407
16   National Visa Center; CARL C.            )
     RISCH, Assistant Secretary of State for ))
17
     Bureau of Consular Affairs; MICHAEL )
18   R. POMPEO, Secretary of State; U.S. )         COMPLAINT FOR MANDAMUS,
                                              )
     DEPARTMENT OF STATE; CHAD F. )                DECLARATORY AND
19
     WOLF, Acting Secretary of U.S.           )    INJUNCTIVE RELIEF
20   Department of Homeland Security; and ))
21
     WILLIAM P. BARR, Attorney General )
     of the United States,                    )
22                                            )
                                              )
23                Defendants.                 )
                                              )
24                                            )
25

26
                                   I.     INTRODUCTION
27
           Plaintiff, by and through his undersigned counsel, sues the defendants and
28
     alleges as follows:


                                              -1
         Case 2:20-cv-01722 Document 1 Filed 02/23/20 Page 2 of 11 Page ID #:2




1           1.     This action is brought against the Defendants to compel the
2    Defendants to schedule an immigrant visa interview for Plaintiff’s husband, Mr.
3    King Hei Jeffrey Ng (Mr. Ng), a dual national of Canada and Hong Kong.
4

5                                      II.    PARTIES
6           2. Plaintiff Andy CHANG is an United States citizen and maintains his
7    residence in Los Angeles, California. He is the spouse of Mr. Ng, and has filed a
8    Petition for Alien Relative (Form I-130) on Mr. Ng’s behalf on June 1, 2018.
9           3. Defendant Conn SHRADER is the Director of the National Visa Center
10   (NVC), which is part of the U.S. Department of State’s Bureau of Consular
11   Affairs. NVC serves a clerical function in processing immigrant visa applications.
12   NVC’s job entails collecting immigrant visa processing fees, reviewing forms and
13   documents submitted to NVC in support of the visa application to ensure that the
14   minimum paperwork required by the consular officer is received and properly filled
15   out, scheduling visa interviews at embassies and consulates overseas, and sending
16   completed case files to the interviewing consular officers. Defendant SHRADER’S
17   jurisdiction is nationwide and includes Plaintiff CHANG’s residence. He is sued in
18   his official capacity only.
19          4. Defendant Carl C. RISCH is the Assistant Secretary of State for Bureau of
20   Consular Affairs, which is responsible for formulating and implementing policy
21   relating to immigration and consular services and ensuring responsive and efficient
22   provision of immigrant visa and other consular services. Defendant RISCH is sued
23   in his official capacity.
24          5. Defendant Michael R. POMPEO is the Secretary of State of the United
25   States of America. He is charged with the administration and the enforcement of
26   the provisions set forth at 8 U.S.C. §1104, including, but not limited to,
27   immigration and nationality laws relating to the powers, duties, and functions of
28   diplomatic and consular officers of the United States, except those powers, duties,



                                              -2
         Case 2:20-cv-01722 Document 1 Filed 02/23/20 Page 3 of 11 Page ID #:3




1    and functions conferred upon the consular officers relating to the granting or
2    refusal of visas. Defendant POMPEO is sued in his official capacity.
3          6. Defendant U.S. DEPARTMENT OF STATE is an agency of the United
4    States government. Among other things, it is responsible for processing and
5    adjudicating visa applications.
6          7. Defendant CHAD F. WOLF is the Acting Secretary of the U.S.
7    Department of Homeland Security. Mr. Wolf, as the Acting Secretary, is charged
8    with the administration and enforcement of the immigration laws. 8 U.S.C. §
9    1103(a). He is sued in his official capacity.
10         8. Defendant WILLIAM P. BARR is the duly appointed Attorney General of
11   the United States. He is charged with the administration and enforcement of the
12   immigration laws. 8 U.S.C. §§ 1103(g)(1) and (2).
13

14                                     III.   JURISDICTION
15         7. This Court has subject matter jurisdiction of this action under 28 U.S.C. §
16   1331 (federal question jurisdiction) because Plaintiff’s claims arise under the
17   United States Constitution and the statutes of the United States including §§ 201(b)
18   and 213A of the Immigration and Nationality Act of 1952 (“INA”), 8 U.S.C. §
19   1151(b); 8 U.S.C. § 1183a, and applicable regulations arising thereunder. This
20   Court may grant relief in this action under 28 U.S.C. § 1361 (Mandamus Act); 28
21   U.S.C. § 1651 (All Writs Act); 28 U.S.C. § 2201 et seq. (Declaratory Judgment
22   Act); and under 5 U.S.C. § 701 et seq. (Administrative Procedures Act).
23         8. There are no administrative remedies available to the Plaintiff to redress
24   the grievances described herein. This action challenges the Defendants’ unlawful
25   and unreasonable delay in scheduling a visa interview for the Plaintiff’s husband at
26   the U.S. Consulate in Hong Kong, and seeks to compel the defendants to perform a
27   duty owed to the Plaintiff. This action does not challenge the granting or denial of
28




                                                -3
         Case 2:20-cv-01722 Document 1 Filed 02/23/20 Page 4 of 11 Page ID #:4




1    the visa application. Therefore, the doctrine of consular non-reviewability and the
2    jurisdictional limitations of INA § 242, 8 U.S.C. § 1252 are not applicable.
3

4                                         IV.    VENUE
5          9. Venue is proper pursuant to 28 U.S.C. § 1391(e)(1), as amended, because
6    this is a civil action in which the Defendants Conn Shrader, Carl C. Risch, and
7    Michael R. Pompeo are officers of the United States acting in their official
8    capacities and the United States Department of State is an agency of the United
9    States. Furthermore, venue is proper because no real property is involved in this
10   action and Plaintiff Andy Chang resides in this judicial district.
11

12                              V. STATEMENT OF FACTS
13         10. NVC does not have the power to adjudicate a visa application. It merely
14   serves a clerical function in processing immigrant visa applications. NVC’s job is
15   to ensure that the minimum paperwork required by the consular officer is received
16   and properly filled out. Visa eligibility decisions are made by consular officials at
17   U.S. Embassies and Consulates.
18         11. Prior to relocating to the United States in September 2018, Plaintiff
19   CHANG, a U.S. citizen, resided and worked in Hong Kong from approximately
20   2005 to September 2018. His last employment in Hong Kong was at Celestial
21   Movie Channel Ltd, where he worked from approximately December 2011 through
22   September 2018.
23         12. On or about June 1, 2018, Plaintiff CHANG, a U.S. citizen, filed a
24   Petition for Alien Relative (Form I-130), hereinafter the “Petition,” with the U.S.
25   Citizenship and Immigration Services (USCIS) seeking Immediate Relative
26   Classification on behalf of his husband, Mr. Ng, pursuant to Section 201(b) of the
27   Immigration and Nationality Act (INA); 8 U.S.C. § 1151(b).
28




                                                -4
         Case 2:20-cv-01722 Document 1 Filed 02/23/20 Page 5 of 11 Page ID #:5




1          13. On or about October 30, 2018, the USCIS approved and forwarded the
2    Petition to the U.S. Department of State, National Visa Center for consular action.
3    Please see attached copy of Form I-797, Approval Notice, marked as Exhibit 1.
4          14. Following receipt of the Petition from USCIS, on or about November 30,
5    2018, the National Visa Center issued Notice of Immigrant Visa Case Creation
6    (“Case Creation Notice”) to the Plaintiff, Mr. Ng and their attorney of record. See
7    attached copy of the notice marked as Exhibit 2. In the notice, NVC acknowledged
8    receipt of the Petition from the USCIS and directed the recipients to log on to the
9    Department of State’s Consular Electronic Application Center (CEAC) at
10   https://ceac.state.gov/IV to pay fees, upload and submit documents, read messages
11   from NVC, and check status of the case.
12         15. The Case Creation Notice also provides the following instruction: “Do
13   not mail documents to NVC, even if you received instructions to mail documents to
14   NVC in the past.” [Italics emphasis added.]
15         16. Upon receipt of the Case Creation Notice, Plaintiff CHANG and his
16   husband, with the assistance of their attorney of record, logged on to the CEAC,
17   paid the required fees, then completed and submitted Mr. Ng’s Immigrant Visa
18   Application (hereinafter “Visa Application”) and the required civil documents.
19         17. Further, pursuant to 8 U.S.C. § 1183a, on February 19, 2019, Plaintiff
20   CHANG, through his attorney, uploaded to the CEAC an Affidavit of Support
21   (Form I-864) together with documentary evidence of his significant liquid assets.
22         18. Due to the technological restriction of the CEAC, which restricts the size
23   of a file upload to 2 MB, Plaintiff CHANG’s attorney had difficulty submitting the
24   Plaintiff’s digitally scanned U.S. Income Tax Return with the Plaintiff’s Affidavit
25   of Support. As a result, although Plaintiff CHANG’s undersigned attorney believes
26   that the tax return was successfully uploaded to the CEAC on February 19, 2019, it
27   is not clear whether the document was eventually received and or accepted by
28   NVC. It is unclear because even though it is believed that the tax return had been



                                               -5
         Case 2:20-cv-01722 Document 1 Filed 02/23/20 Page 6 of 11 Page ID #:6




1    uploaded to the CEAC, the CEAC field for the Plaintiff’s Federal Income Tax
2    Return or Transcript now shows the file name for the IRS tax transcript which
3    Plaintiff’s Attorney uploaded to the CEAC on or about May 2, 2019 at the request
4    of NVC, as further explained below.
5          18. On March 5, 2019, NVC posted a message on the CEAC directing
6    Plaintiff CHANG to submit an IRS Transcript of his 2017 or 2018 tax return. See
7    attached copy of the communication marked as Exhibit 3.
8          19. Plaintiff CHANG complied and, through his attorney, uploaded the IRS
9    transcript of his complete Federal tax return for 2017 to the CEAC on or about
10   May 2, 2019 although the CEAC document submission date displays February 19,
11   2019 as the date of submission. See a copy of the screenshot of the CEAC page
12   marked as Exhibit 6. (A cursory review of the transcript by the NVC would have
13   revealed that Plaintiff CHANG and Mr. Ng’s 2017 tax filing included two separate
14   IRS Form 2555s -- Foreign Earned Income.)
15         20. On or about May 24, 2019, the NVC posted a message on the CEAC
16   messaging module, requesting Plaintiff CHANG’s Form W-2 for 2017. See
17   attached copy of the communication marked as Exhibit 4.
18         21. Plaintiff CHANG responded to the NVC’s request and informed NVC
19   that he cannot submit Form W-2 for tax year 2017 because his wages in 2017 were
20   derived from employment in a foreign company.
21         22. Thereafter, during the period from May 2019 to January 2020, Plaintiff
22   CHANG, through his attorney, submitted several inquires and letters to the NVC
23   via the CEAC, email and the NVC’s portal “Ask NVC,” informing NVC that
24   Plaintiff CHANG cannot submit Form W-2 because during the relevant tax years
25   he was employed in Hong Kong by a Hong Kong-based company, which does not
26   issue Form W-2. And notwithstanding the foregoing, on January 30, 2020, NVC
27   posted yet another message on the CEAC, requesting “every Form W-2/1099 on
28




                                            -6
         Case 2:20-cv-01722 Document 1 Filed 02/23/20 Page 7 of 11 Page ID #:7




1    Andy’s submitted tax transcript or tax return.” See attached copy of the message
2    marked as Exhibit 5.
3          23. A Form W-2 is required when a sponsor is being qualified based on his
4    income and only if they were issued a W-2 form. In fact, Defendant U.S.
5    Department of State’s own website provides in relevant part the following:
6
                  “A Form W-2 Wage and Tax Statement is provided to employees
7                 each tax year by employers in the United States, and shows the
8                 amount of money earned by an employee. Sponsors who submit an
                  IRS tax transcript must submit a Form W-2 only if they filed taxes
9
                  under the "married filing jointly" category – and if they were issued a
10                W-2. Sponsors who claim to meet the Poverty Guidelines based solely
11
                  on income earned at work and who submit a tax return (Form-1040) –
                  not an IRS tax transcript – as proof of income must also submit that
12                year’s Form W-2, if he or she was issued one.” [Italics emphasis
13                added]
14
     See https://travel.state.gov/content/travel/en/us-visas/immigrate/the-immigrant-visa
15   -process/step-1-submit-a-petition/i-864-affidavit-faqs.html [Last accessed February
     12, 2020]; See also attached printout from the website marked as Exhibit 7.
16
           24. NVC unrelentingly demands the impossible!
17
           25. Thus, in light of the NVC’s most recent request, it appears that unless the
18
     Plaintiff can satisfy the NVC’s repeated demands, which he cannot do, an
19
     interview will never be scheduled for the Plaintiff’s husband. This is even more
20
     remarkable because, aside from his qualifying income which exceeds the income
21
     requirement, Plaintiff CHANG’s Affidavit of Support and supporting financial
22
     documents -- which have been accepted by NVC -- show that Plaintiff CHANG
23
     meets the Affidavit of Support income requirement based solely on his significant
24
     assets. See 8 U.S.C. § 1183a(f)(6)(A)(ii); 8 CFR § 213a.2(c)(2)(iii)(B)(1); see also
25
     9 FAM 302.8-2(C)(4)(b)(3) and (5). But it seems that NVC is willfully ignorant of
26
     that key fact as well.
27

28




                                              -7
         Case 2:20-cv-01722 Document 1 Filed 02/23/20 Page 8 of 11 Page ID #:8




1          26. Having been separated from his husband for longer than it is reasonably
2    necessary to complete the visa process, Plaintiff CHANG contacted his
3    Congressional Representative’s office to help him overcome the bureaucratic red-
4    tape and bring the Petition to conclusion. Nevertheless, to date, Plaintiff CHANG
5    has yet to be able to bring the Petition and associated Visa Application to
6    conclusion.
7          27. Over sixteen months have now elapsed since the USCIS approved and
8    forwarded the Petition to the Defendants for consular action, yet no interview has
9    been scheduled by the Defendants so that Plaintiff CHANG and his husband may
10   complete the Visa Application process and reunite in the United States.
11         28. The failure by the Defendants to schedule an interview and forward the
12   Petition and associated Visa Application to the U.S. Consulate has created trauma
13   for Plaintiff CHANG, whose ability to endure the hardship caused by the family’s
14   prolonged separation is at the breaking point.
15

16                                      VI.    CLAIMS
17                             FIRST CLAIM FOR RELIEF
18            Agency Action Unlawfully Withheld or Unreasonably Delayed
19         29. Plaintiff CHANG re-alleges and incorporates by reference paragraphs 1
20   through 28 above, as if fully set forth herein.
21         30. NVC is not an adjudicative body; it merely serves a clerical function in
22   processing immigrant visa applications.
23         31. The decision whether the Plaintiff’s income and/or assets satisfy the
24   affidavit of support requirement rests with consular officers. And there is nothing
25   in the relevant statutes or regulations suggesting that the sponsor’s qualifying
26   income must come from a U.S. source. Furthermore, there is nothing in the statutes
27   or relevant regulations suggesting that a consular officer cannot request additional
28   clarification or documents from Mr. Ng during the interview process, just as there



                                                -8
         Case 2:20-cv-01722 Document 1 Filed 02/23/20 Page 9 of 11 Page ID #:9




1    is nothing in the statutes or relevant regulations indicating that the Plaintiff’s
2    husband may not present additional documents to the consular officer at the time of
3    his interview to establish his continuous eligibility for the visa.
4          32. The Defendants, and particularly Defendant SHRADER, and those
5    acting under them have willfully and unreasonably refused to schedule a visa
6    interview and forward the Petition and associated Visa Application to the U.S.
7    Consulate in Hong Kong for adjudication by a consular officer.
8          33. The failure of Defendant SHRADER to schedule an interview and
9    forward the Petition and associated Visa Application to the U.S. Consulate in Hong
10   Kong has deprived Plaintiff CHANG of the opportunity to reunite with his
11   husband in the United States in a reasonably timely manner.
12         34. The Administrative Procedures Act, 5 U.S.C. § 706(2), allows Courts to
13   compel agency action unlawfully withheld or unreasonably delayed. The Plaintiff
14   has suffered a legal wrong and has been adversely affected and aggrieved by
15   agency actions alleged in paragraphs 1 through 33 above. As a result, Defendants’
16   actions and inactions must be held unlawful, and Defendants must be ordered to
17   adjudicate Mr. Ng’s Visa Application that is based on the approved Petition filed
18   by the Plaintiff.
19

20                               SECOND CLAIM FOR RELIEF
21                                        Mandamus Relief
22         35. The Plaintiff re-alleges and incorporates by reference paragraphs 1
23   through 33 above, as if fully set forth herein.
24         36. The Mandamus Act, 28 U.S.C. § 1361, provides that district courts shall
25   have jurisdiction over any action in the nature of mandamus, and may compel an
26   officer or employee of the United States or any agency thereof to perform a duty
27   owed to plaintiff. Plaintiff must demonstrate that “(1) [his or her] claim is clear and
28   certain; (2) the official’s duty is nondiscretionary, ministerial, and so plainly



                                                -9
        Case 2:20-cv-01722 Document 1 Filed 02/23/20 Page 10 of 11 Page ID #:10




1    prescribed as to be free from doubt; and (3) no other adequate remedy is
2    available.” Patel v. Reno, 134 F.3d 929, 931 (9th Cir. 1997).
3             37. The Plaintiff’s claims also qualify for mandamus relief because the
4    statutory claims are clear, the Defendants’ duties are not in doubt, and in the case
5    of any remedies not available under the APA, no other adequate remedy is
6    available.
7             38. Defendants owe the Plaintiff the duty to act upon the Plaintiff’s Petition,
8    and have unreasonably failed to perform that duty.
9             39. Plaintiff CHANG has exhausted any administrative remedies that may
10   exist.
11

12                               THIRD CLAIM FOR RELIEF
13                                      Declaratory Relief
14

15            40. The Declaratory Judgment Act, 28 U.S.C. § 2201, et. seq., provides the
16   Court with the authority to declare the rights and other legal relations of any party.
17   Plaintiff’s claims as set forth in paragraphs 1 through 38 also qualify for
18   declaratory relief, including “[f]urther necessary or proper relief based on a
19   declaratory judgment or decree…” 28 U.S.C. § 2202.
20

21            WHEREFORE, Plaintiff prays that the Court:
22   (1) Assume jurisdiction of this case;
23   (2) Compel the Defendants and those acting under them to perform their duty to
24   schedule an interview and forward the Plaintiff’s Petition to the U.S. Consulate in
25   Hong Kong forthwith;
26   (3) Grant such other and further relief as this Court deems proper under the
27   circumstances; and
28




                                                 - 10
        Case 2:20-cv-01722 Document 1 Filed 02/23/20 Page 11 of 11 Page ID #:11




1    (4) Award the Plaintiff his attorney’s fees and costs of court pursuant to the Equal
2    Access to Justice Act (EAJA) or other applicable law.
3
     Dated: February 20, 2020
4

5
     Respectfully submitted,
6

7       s/Armen Gukasyan           .
     ARMEN GUKASYAN, ESQ.
8
     Attorney for Plaintiff Andy Chang
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                             - 11
